UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 22, 2012 AnythingIT, Inc. (Exact name of registrant as specified in its charter) Delaware 0-54540 22-3767312 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17-09 Zink Place, Unit 1, Fair Lawn, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (877) 766-3050 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant's Certifying Accountant On October 23, 2012, AnythingIT, Inc. dismissed Sherb & Co., LLP as its independent registered public accounting firm and engaged D’Arelli Pruzansky, P.A. as our independent registered public accounting firm.Sherb & Co., LLP audited our financial statements for the periods ended June 30, 2012 and 2011.The dismissal of Sherb & Co., LLP was approved by our Board of Directors on October 22, 2012.Sherb & Co., LLP did not resign or decline to stand for re-election. Neither the report of Sherb & Co., LLP dated August 16, 2012 on our balance sheets as of June 30, 2012 and 2011 and the related statements of operations, stockholders’ equity and cash flows for the years ended June 30, 2012 and 2011 nor the report of Sherb & Co., LLP dated September 27, 2011 on our balance sheets as of June 30, 2011 and 2010 and the related statements of operations, stockholders’ equity and cash flows for the years ended June 30, 2011 and 2010 contained an adverse opinion or a disclaimer of opinion, nor were either such report qualified or modified as to uncertainty, audit scope, or accounting principles. During our two most recent fiscal years and the subsequent interim period preceding our decision to dismiss Sherb & Co., LLP we had no disagreements with the firm on any matter of accounting principles or practices, financial statement disclosure, or auditing scope of procedure which disagreement if not resolved to the satisfaction of Sherb & Co., LLP would have caused it to make reference to the subject matter of the disagreement in connection with its report. During our two most recent fiscal years and the subsequent interim period prior to retaining D’Arelli Pruzansky, P.A. (1) neither we nor anyone on our behalf consulted D’Arelli Pruzansky, P.A. regarding (a) either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements or (b) any matter that was the subject of a disagreement or a reportable event as set forth in Item 304(a)(1)(iv) and (v), respectively, of Regulation S-K, and (2) D’Arelli Pruzansky, P.A. did not provide us with a written report or oral advice that they concluded was an important factor considered by us in reaching a decision as to accounting, auditing or financial reporting issue. We provided Sherb & Co., LLP with a copy of this Current Report on Form 8-K prior to its filing with the Securities and Exchange Commission, and requested that the firm furnish us with a letter addressed to the Securities and Exchange Commission stating whether they agree with the statements made in this Current Report on Form 8-K, and if not, stating the aspects with which they do not agree.A copy of the letter provided by Sherb & Co., LLP is filed as Exhibit 16.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (d)Exhibits 16.1Letter dated October 23, 2012 from Sherb & Co., LLP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AnythingIT, Inc. Date:October 23, 2012 By: /s/Gail L. Babitt Gail L. Babitt Chief Financial Officer
